—In an action, inter alia, to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated June 16, 2000, which denied his motion for leave to enter a judgment against the defendant upon its failure to appear or answer, and granted the defendant’s cross motion to dismiss the complaint for failure to state a cause of action.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion for leave to enter a judgment against the defendant upon its failure to appear or answer. The defendant offered a reasonable excuse for its default and demonstrated a meritorious defense to the action (see, Matter of Gambardella v Ortov Light, 278 AD2d 494; Parker v City of New York, 272 AD2d 310). Furthermore, the Supreme Court properly granted the defendant’s cross motion to dismiss the complaint for failure to state a cause of action. There is no cognizable common-law claim for malicious harassment (see, CBS Inc. v Arcane Visuals, 156 Misc 2d 665), and the cause of action to recover damages for defamation lacks sufficient specificity and fails to identify the third party to whom the alleged defamatory statements were made (see, CPLR 3016; Brian v *181Richardson, 87 NY2d 46). Ritter, J. P., Friedmann, Florio and Cozier, JJ., concur.